





Exhibit 10.3


FIRST AMENDMENT
TO THE
PNM RESOURCES, INC.
2016 LONG-TERM INCENTIVE PLAN
The 2016 Long-Term Incentive Plan (the “Plan”) was adopted pursuant to the PNM
Resources, Inc. 2014 Performance Equity Plan (the “PEP”). By this instrument,
the Company desires to amend the Plan as set forth below.
1.    The definition of FFO/Debt Ratio as set forth in footnote 4 of the Plan is
hereby amended and restated in its entirety to read as follows:
4 Equals PNMR’s funds from operations for the fiscal year ending December 31,
2018, divided by PNMR’s total debt outstanding (including any long-term leases
and unfunded pension plan obligations and reducing debt by amount determined in
(6) below) as of December 31, 2018. Funds from operations are equal to the
amount of PNMR’s net cash flow from operating activities (as reflected on the
Consolidated Statement of Cash Flows) as reported in the Company’s Form 10-K for
PNM Resources adjusted by the following items: (1) including amounts
attributable to principal payments on imputed debt from long-term leases,
(2) excluding changes in PNMR’s working capital, including bad debt expense,
(3) excluding the impacts of any consolidation required by the Variable Interest
Entities accounting rules and regulations, (4) subtracting the amount of
capitalized interest, (5) excluding any contributions to the PNMR or TNMP
qualified pension plans, (6) excluding the change in revenues associated with
the 2017 Tax Cuts and Jobs Act based on cost of service studies filed before
regulatory bodies between the effective date of when those revenues were
returned back to customers and December 31, 2018, and (7) by making the same
adjustments associated with the Westmoreland transaction as Moody’s to calculate
funds from operations or total debt outstanding for the fiscal year ending
December 31, 2018. The calculation is intended to be consistent with Moody’s
calculation of FFO/Debt (which Moody’s refers to as “CFO Pre-WC/Debt”) and if
Moody’s modifies its calculation methodology prior to December 31, 2018 and
communicates such changes in writing to Company representatives or the general
public prior to December 31, 2018, the Moody’s calculation methodology in effect
as of December 31, 2018 will be utilized.





--------------------------------------------------------------------------------





2.    This First Amendment amends only the provisions of the Plan as noted
above, and those provisions not expressly amended shall be considered in full
force and effect. Notwithstanding the foregoing, this First Amendment shall
superseded the provisions of the Plan to the extent those provisions are
inconsistent with the provisions and intent of this First Amendment.
IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
by its duly authorized representative on this 27th day of February, 2019.


PNM RESOURCES, INC.






By:
/s/ Patrick V. Apodaca

Patrick V. Apodaca
Its: Senior Vice President, General Counsel




2